         Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


 WILLIAM APODACA-FISK,                          §
                                                §
                        Plaintiff,              §
                                                §
 v.                                             §
                                                §   Cause No.: EP-19-CV-00259-DCG
 GREG ALLEN, in his official capacity as        §
 Chief of the El Paso Police Department,        §
 and JOHN DOE, an El Paso Police                §
 Department Officer in his individual           §
 capacity,                                      §
                                                §
                       Defendants.              §


      GREG ALLEN AND THE CITY OF EL PASO’S ANSWER TO PLAINTIFF’S
                        ORIGINAL COMPLAINT

       Defendant GREG ALLEN and the City of El Paso Hereinafter (“Defendants”), by its

undersigned counsel, answers plaintiff WILLIAM APODACA-FISK's complaint as follows:

                                            FACTS

1.     This case concerns the Plaintiff being placed on the TXGANG database by the City of El

Paso Police Department, specifically, by the “John Doe” police officers. On or about May 5 th,

2019, the Plaintiff, Mr. Fisk, was placed on the database when he was identified as a member of a

Bandidos Outlaw Motorcycle Gang support club. Plaintiff was placed on the database Pursuant to

Chapter 67 of the Texas Code of Criminal Procedure when he met at least three of the statutory

criteria for his inclusion: identification by a reliable informant, frequenting documented gang

areas, and using gang dress hand signs tattoos or symbols. When a person meets at least three of

the criteria in Tex. Code Crim. Proc. § 67.054 they are subject to being placed on the database as

a known gang member or affiliate.


19-1026-10748/981680                                                                    Page 1 of 8
         Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 2 of 8




                                    ANSWER GENERALLY

2.     At this time, Defendants are without sufficient information to admit or deny the allegations

in paragraphs 5 through 12 of the complaint as these paragraphs pertain to the personal information

and life history of the Plaintiff, with whom the Defendants are not familiar.

3.     Defendants deny the allegations in paragraph 13 of the complaint.

4.     Defendants admit in part, and deny in part the allegations in paragraph 14 of the complaint.

Defendants admit that TXGANG is a statewide depository of records related to criminal street

gangs, and admit the provisions of law which generally govern TXGANG and its use, however

the rest of Plaintiffs statements are argument, legal conclusions, and opinion, and Defendant denies

those portions.

5.     Defendants admit the provisions of law which generally govern TXGANG and its use in

paragraph 15 of the complaint, and deny the rest of Plaintiffs allegations.

6.     Defendants admit the provisions of Federal Law cited by Plaintiff in paragraph 16 of the

complaint and deny the rest of Plaintiffs allegations.

7.     Defendants deny plaintiffs allegations in paragraph 17 of the complaint.

8.     Defendants admit the allegations in paragraph 18 of the complaint in that Chief Allen is

the Chief of the Police Department, but deny the rest of Plaintiffs allegations.

9.     Defendants are without sufficient information to admit or deny the allegations in paragraph

19 of the complaint as they have no way of knowing whether the Plaintiffs statements are true.

10.    Defendants are without sufficient information to admit or deny the allegations in paragraph

20 of the complaint as they have no way of knowing whether the Plaintiffs statements are true.

11.    Defendants are without sufficient information to admit or deny the allegations in paragraph

21 of the complaint as they have no way of knowing whether the Plaintiffs statements are true,



19-1026-10748/981680                                                                      Page 2 of 8
         Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 3 of 8




Defendants deny any other allegations contained in paragraph 21 that arise from implication or

inference.

12.    Defendants deny the allegations in paragraph 22 of the complaint.

13.    Defendants deny the allegations in paragraph 23 of the complaint.

14.    Defendants deny the allegation in paragraph 24 of the complaint.

15.    Defendants are without sufficient information to admit or deny the allegations in paragraph

25 of the complaint as they have no way of knowing whether the Plaintiffs statements are true.

16.    Defendants deny the allegations in paragraph 26 of the complaint.

17.    Defendants deny the allegations in paragraph 27 of the complaint.

18.    Defendants deny the allegations in paragraph 28 of the complaint.

19.    Defendants deny the allegations in paragraph 29 of the complaint

20.    Defendants admit the provisions of law which govern TXGANG, and deny all other

allegations in paragraph 30 of the complaint.

21.    Defendants deny the allegations in paragraph 31 of the complaint.

22.    Defendants deny the allegations in paragraph 32 of the complaint.

23.    Defendants deny the allegations in paragraph 33 of the complaint.

24.    Defendants deny the allegations in paragraph 34 of the complaint.

25.    Defendants deny the allegations in paragraph 35 of the complaint.

26.    Defendants deny the allegations in paragraph 36 of the complaint.

27.    Defendants deny the allegations in paragraph 37 of the complaint.

28.    Defendants deny the allegations in paragraph 38 of the complaint.

29.    Defendants deny the allegations in paragraph 39 of the complaint.




19-1026-10748/981680                                                                    Page 3 of 8
            Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 4 of 8




                            RESPONSE TO CAUSES OF ACTION

30.    Plaintiff raises his primary claims against Defendants in paragraphs 41 through 45 of his

complaint. Generally, Plaintiff asserts that Chief Allen (and by extension the City) was deliberately

indifferent to the rights of Citizens by failing to train officers on the proper use of the TXGANG

database, and that the John Doe Officers intentionally, knowingly, recklessly, or with deliberate

indifference to the rights of Plaintiff, caused him to be improperly placed on the TXGANG

database.

31.    Defendants deny the allegations in paragraph 40 of the complaint.

32.    Defendants deny the allegations in paragraph 41 of the complaint.

33.    Defendants deny the allegations in paragraph 42 of the complaint.

34.    Defendants deny the allegations in paragraph 43 of the complaint.

35.    Defendants deny the allegations in paragraph 44 of the complaint.

36.    Defendants deny the allegations in paragraph 45 of the complaint.

37.    Defendants deny the allegations in paragraph 46 of the complaint.

                        AFFIRMATIVE AND GENERAL DEFENSES

38.    Much in this case is not in controversy. There is no real dispute that the Plaintiff has been

included on the TXGANG database, and that the City of El Paso through its agents placed Plaintiff

on that database. The actual nature of the controversy is about the manner of and reasons for

Plaintiff’s inclusion on the Database. Defendants would submit that their inclusion of the Plaintiff

on the TXGANG database was pursuant to clearly defined statutory language which the

Defendants, meaning the Chief Greg Allen, the El Paso Police Department, and the John Doe

officers reasonably and properly relied upon. That language clearly permits them to include a

person on the TXGANG database when certain criteria are met under Tex. Code. Crim. Proc. §

67.054. The Plaintiff in this case meets at least three of those requirements, he was identified by a

19-1026-10748/981680                                                                       Page 4 of 8
         Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 5 of 8




reliable informant, he frequents documented gang areas and associates with known criminal street

gang members, and he has adopted gang dress, hand signs, tattoos or symbols in a more than

incidental manner. As an affirmative defense the Defendants would argue that to the extent they

did anything it was pursuant to a valid law in effect at the time when it was done.

                                PLAINTIFFS MONELL CLAIM

39.    Plaintiff raises a form of Monell claim. Monell v. Dep't of Soc. Services of City of New

York, 436 U.S. 658, 662, 98 S. Ct. 2018, 2021, 56 L. Ed. 2d 611 (1978). The essence of such a

claim is that the governmental entity or its agents acting in their official capacity may be liable to

a plaintiff where his constitutional harm/deprivation is driven by their custom policy or practice.

The Plaintiff must therefore show that there was a municipal custom policy or practice that was

the moving force behind his injury. This is a threshold consideration, and failure to establish the

required elements will be fatal to a plaintiff’s cause of action. Local governmental entities and

their policy makers are not subject to vicarious liability for the acts of their employees, they are

only liable for their own illegal acts. Connick v. Thompson, 563 U.S. 51, 60, 131 S. Ct. 1350, 1359,

179 L. Ed. 2d 417 (2011).

40.    Plaintiff’s primary angle of argumentation against the Defendants is a failure to train and/or

supervise claim, which derives from the pervasive custom theory in Monell. This is at best a

tenuous assertion, where a claim is primarily for a failure to train the plaintiff must show something

which amounts to deliberate indifference to the rights of persons with whom the employees come

into contact with. See Oklahoma City v. Tuttle, 471 U.S. 808, 822–823, 105 S.Ct. 2427, 85 L.Ed.2d

791 (1985). In fact, it must be a deliberate or conscious choice, the entity or policy maker must be

aware that there is a need to provide more training, and actively ignore that need. See City of

Canton, Ohio v. Harris, 489 U.S. 378, 389, 109 S. Ct. 1197, 1205, 103 L. Ed. 2d 412 (1989).



19-1026-10748/981680                                                                        Page 5 of 8
          Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 6 of 8




41.     Assuming arguendo that one of the unknown officers was subjectively indifferent, and thus

violated the Plaintiffs rights, the governmental entity or official would still not be liable unless the

employees act resulted from some official policy or imprimatur. See Rocha v. Potter Cty., 419

S.W.3d 371, 379 (Tex. App. 2010); Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th

Cir. 1999). Plaintiff does not allege Chief Allen was even aware of the situation, does not explain

what policy or lack of policy the Chief allegedly did or did not propound, and only says officers

were not trained, concluding summarily that the department and the chief have some policy of not

requiring officers to follow the written requirements of Tex. Code Crim. Proc. § 67.054. For the

Chief or the City to have liability in a § 1983 action the Plaintiff cannot rely solely on respondeat

superior as they are attempting to do here. See Cty. of El Paso v. Dorado, 180 S.W.3d 854, 864

(Tex. App. 2005). “[M]unicipal liability under § 1983 attaches where — and only where — a

deliberate choice to follow a course of action is made from among various alternatives” by city

policymakers. Pembaur v. Cincinnati, 475 U.S. 469, 483–484, 106 S.Ct. 1292, 1300–1301, 89

L.Ed.2d 452 (1986). It does not suffice to show the injury complained of could have been avoided

by more training, and it is not sufficient to show a mistake by an officer, as even adequately trained

officers make mistakes, and those mistakes do not impose liability on the City or its Policymakers.

See City of Canton, Ohio v. Harris, 489 U.S. 378, 391, 109 S. Ct. 1197, 1206, 103 L. Ed. 2d 412

(1989). Unless the Plaintiff shows that the inadequacy of training was plainly obvious to

policymakers, which Plaintiff has not done, the Plaintiff’s claim must fail. Harris, 489 U.S. at 390,

n.10.

42.     Further, the Plaintiff must show a prior pattern of similar constitutional violations which

would put policymakers on notice that there was a need for more training. A single instance of

misconduct or mistake is almost never sufficient to impose liability on a Municipality. See Connick

v. Thompson, 563 U.S. 51 (2011). Here, Plaintiff does not allege any prior instances of similar

19-1026-10748/981680                                                                          Page 6 of 8
           Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 7 of 8




conduct, and only alludes to the fact that some gang members were apparently stopped by or

arrested by the El Paso Police department, without expounding in any way on how those situations

were analogous to the Plaintiffs claim, or whether they were or were not legal and constitutional

actions.

                                           PRAYER

   43. WHEREFORE, defendant GREG ALLEN and the City of El Paso respectfully requests

       that the Court:

            a. Enter judgment in GREG ALLEN and the City of El Paso’s favor.

            b. Award GREG ALLEN and the City of El Paso its reasonable costs and fees.

            c. Grant GREG ALLEN and the City of El Paso such other and further relief as the

               Court deems just and proper.

   44. Defendant GREG ALLEN and the City of El Paso demands a trial by jury on all issues
       triable by a jury.
                                                    Respectfully Submitted,



                                                    _________________________________
                                                    Evan D. Reed
                                                    State Bar No.: 24093018
                                                    300 N Campbell St.
                                                    El Paso, TX 79901
                                                    Tel: (915) 212-0033
                                                    Fax: (915) 212-0034



                                                    ________________________________
                                                    Abbie Mullin
                                                    State Bar No.: 24056765
                                                    300 N Campbell St.
                                                    El Paso, TX 79901
                                                    Tel: (915) 212-0033
                                                    Fax: (915) 212-0033
                                                    Attorneys for Defendant City of El Paso.
19-1026-10748/981680                                                                   Page 7 of 8
         Case 3:19-cv-00259-DCG Document 14 Filed 04/03/20 Page 8 of 8




                                      Certificate of Service

I, Evan D. Reed, do hereby certify that on April 3, 2020, Defendant’s Answer to Plaintiff’s Original

Complaint was served on all parties of record via CM/ECF filing system.




                                                     _________________________________
                                                     Evan D. Reed, Defendant’s Attorney




19-1026-10748/981680                                                                      Page 8 of 8
